Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This is in response to Applicant Amendment or Communication on 03/19/2021 with claim 1-8 are pending in the Application   
 
Reason for allowance
 
 
2.	Claims 1-8 are allowed.
The following is an examiner’s statement of reason for allowance: 
None of the references of record teaches or suggests the claimed STORAGE DEVICE having the limitations:
--“a first plurality of memory cells on a first lower interconnection of the plurality and spaced from each other along the first lower interconnection in the first direction;
a second plurality of memory cells on a second lower interconnection of the plurality and spaced from each other along the second lower interconnection in the first direction;
a third plurality of memory cells on a third lower interconnection of the plurality and spaced from each other along the third lower interconnection in the first direction;
a plurality of upper interconnections extending in the second direction, wherein
a first memory cell of each of the first, second, and third pluralities is connected to a first upper interconnection of the plurality,
a second memory cell of each of the first, second, and third pluralities is connected to a second upper interconnection of the plurality,
a third memory cell of each of the first, second, and third pluralities is connected to a third upper interconnection of the plurality,
adjacent first memory cells are centered on alternating edges of the first upper interconnection, 
adjacent second memory cells are centered on alternating edges of the second upper interconnection,
 adjacent third memory cells are centered on alternating edges of the third upper interconnection, 
each memory cell is centered in a width direction of a respective one of the lower 
interconnections, and 
each memory cell only partially overlaps with a respective one of the upper interconnections. “--.
In combination with all other limitations as recited in claim 1
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) which papers have been placed of record in the file.

                                                     CONCLUSION
4. 	The prior arts made of record and not relied upon is considered pertinent to applicant disclosure: Asao (US 2012/0286339) discloses a memory storage device.

5.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telepho.ne number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM- 6.30 PM US Eastern Time  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo  can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                 /THINH T NGUYEN/                 Primary Examiner, Art Unit 2897